8 A.3d 336 (2010)
Nanya Rashiyd ZODOQ, El, Sui Juris, Priority Claimant/Injured Party,
v.
COMMONWEALTH of Pennsylvania, PHILADELPHIA COUNTY COURT OF COMMON PLEAS,
v.
Nanya Rashiyd Zodoq El, Ens Legis Defendant, Corporate Fiction.
Petition of Nanya Rashiyd Zodoq El.
No. 104 EM 2010.
Supreme Court of Pennsylvania.
November 18, 2010.

ORDER
PER CURIAM.
AND NOW, this 18th day of November, 2010, the Application for Leave to File Original Process is GRANTED, and the "Omnibus Petition for a Writ of Habeas Corpus Ad Subjiciendum and a Writ for Extraordinary Relief" is DENIED.